DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 8-14, 18, & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al. (US 2014/0150966) in view of Lee et al. (US 2006/0258327).
In regards to claim 1,
Osada ‘966 discloses a ceramic electronic component, comprising: 
a pair of electrodes (1 & 3 – fig. 1; [0034]) facing each other, and 
a dielectric layer (2 – fig. 1; [0034]) between the pair of electrodes and including a nanosheet monolayer in which a plurality of ceramic nanosheets is arranged in a monolayer ([0060]).  Osada ‘966 fails to disclose wherein the plurality of ceramic nanosheets have a multimodal lateral size distribution expressed by at least two separated peaks.  

Lee ‘327 discloses using ceramic particles with a multimodal lateral size distribution expressed by at least two separated peaks ([0027] – bimodal will have two peaks).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the concept of bimodal particle sizes taught Lee ‘327 with the nanosheets of Osada ‘966 to obtain a dielectric layer with a lower porosity thus ensuring a high permittivity.

In regards to claim 2,
The combination further discloses wherein the multimodal lateral size distribution includes a first peak shown in a lateral size greater than or equal to about 1.5 micrometers and a second peak separated from the first peak and shown in a lateral size smaller than the lateral size of the first peak ([0037] & [0076] of Osada ‘966 teaches a lateral size of 5 micrometers and when combined with Lee ‘327 there will be two peaks one peak will be at 5 micrometers and the other will be at different value – thus when the other peak is less than 5 micrometers said other peak will constitute the second peak and the first peak will be a 5 micrometer and when the other peak is greater than 5 micrometers the other peak will constitute the first peak and the second peak will be at 5 micrometers) .  

In regards to claim 8,
Osada ‘966 fails to explicitly disclose wherein the plurality of ceramic nanosheets has a bimodal lateral size distribution expressed by two separated peaks.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the concept of bimodal particle sizes taught Lee ‘327 with the nanosheets of Osada ‘966 to obtain a dielectric layer with a lower porosity thus ensuring a high permittivity.

In regards to claim 9,
Osada ‘966 fails to disclose wherein the dielectric layer has a porosity less than or equal to about 9.0 %, wherein the porosity is a ratio of a pore area with respect to a total area of the dielectric layer.  

Lee ‘327 discloses that the porosity of the dielectric layer is a result effective variable, particularly for controlling the permittivity, specifically a low porosity allows for a large permittivity ([0027]). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Osada ‘966 to have dielectric layers with a porosity of 9% or less in order to ensure a high permittivity and thus capacitance, as taught by Lee ‘327.  Where the general conditions of a claim 

In regards to claim 10,
Osada ‘966 further discloses wherein the plurality of ceramic nanosheets has a permittivity greater than or equal to about 50 (table 5).  

In regards to claim 11,
Osada ‘966 further discloses wherein the plurality of ceramic nanosheets includes Ca2Nb3O10, Ca2NaNb4O13, Ca2Na2Nb5O16, Sr2Nb3O10, SrBi4Ti4O15, Ti2NbO7, LaNb2O7, or a combination thereof ([0017] & table 5).  

In regards to claim 12,
Osada ‘966 further discloses wherein the ceramic nanosheet is a structure exfoliated from the ceramic powder ([0014]).  

In regards to claim 13,
Osada ‘966 further discloses wherein the dielectric layer includes one or at least two of two dimensional nanosheet monolayer including the plurality of ceramic nanosheets (fig. 1 & table 5).  

In regards to claim 14,


In regards to claim 18,
Osada ‘966 further discloses wherein the ceramic electronic component is a multi-layer ceramic capacitor, and wherein the multi-layer ceramic capacitor has a structure in which a unit capacitor including the pair of electrodes and the dielectric layer is laminated in plural ([0098]).  

In regards to claim 25,
Osada ‘966 discloses an electronic device comprising a ceramic electronic component ([0001]), the ceramic electronic component, comprising: 
a pair of electrodes (1 & 3 – fig. 1; [0034]) facing each other, and 
a dielectric layer (2 – fig. 1; [0034]) between the pair of electrodes and including a nanosheet monolayer in which a plurality of ceramic nanosheets is arranged in a monolayer ([0060]).  Osada ‘966 fails to disclose wherein the plurality of ceramic nanosheets have a multimodal lateral size distribution expressed by at least two separated peaks.  

Lee ‘327 discloses using ceramic particles with a multimodal lateral size distribution expressed by at least two separated peaks ([0027] – bimodal will have two peaks).

.

Allowable Subject Matter
Claim(s) 3-7 & 15-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not teach or suggest (in combination with the other claim limitations) wherein the lateral size at the first peak is about 1.5 micrometers to about 10 micrometers, and the lateral size at the second peak is less than or equal to about 1.0 micrometers (claim 3).  

The prior art does not teach or suggest (in combination with the other claim limitations) wherein the plurality of ceramic nanosheets includes: a first ceramic nanosheet group showing a lateral size distribution in a region of at least a part of about 1 micrometer to about 10 micrometers and having the first peak and a second ceramic nanosheet group having an average lateral size smaller than that of the first ceramic nanosheet group and having the second peak (claim 6).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848